 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union #1010, United Furniture Workers ofAmerica, AFLCIO (Leggett & Platt, Inc.) andGaspar Herrero. Case 21-CB-7314April 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn December 21, 1981, Administrative LawJudge Harold A. Kennedy issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, ' andconclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Local Union#1010, United Furniture Workers of America,AFL-CIO, Huntington Park, California, its offi-cers, agents, and representatives, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT fail or refuse to fairly repre-sent any employees represented by us or arbi-trarily fail or refuse to process any employee'sgrievance on a fair basis.WE WILL NOT cause or threaten to cause anemployer to discharge or otherwise discrimi-nate against employees because they engagedin protected concerted activities.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir right to engage in or refrain from engag-ing in concerted activities guaranteed by Sec-tion 7 of the Act.WE WILL request Leggett & Platt, Inc., toreinstate Gaspar Herrero to his former positionor, if it no longer exists, to a substantiallyequivalent position. If Leggett & Platt, Inc.,refuses to reinstate him, WE WILL ask it toconsider a grievance over his April 2, 1980,discharge and thereafter pursue his grievancein good faith with all due diligence.WE WILL make Gaspar Herrero whole forany loss of earnings he may have suffered as aresult of his discharge by Leggett & Platt,Inc., from April 2, 1980, until such time as heis reinstated by Leggett & Platt, Inc., or ob-tains other substantially equivalent employ-ment, or secures consideration of his grievanceby Leggett & Platt, Inc., and thereafter pur-sues it with all due diligence, whichever issooner, together with interest.LOCAL UNION #1010, UNITED FUR-NITURE WORKERS OF AMERICA,AFL-CIODECISIONHAROLD A. KENNEDY, Administrative Law Judge:This proceeding was initiated by a charge filed by an in-dividual named Gaspar Herrero who had been, prior tohis discharge, an employee of Leggett & Platt, Inc., ofSouth Gate, California. The charge, filed on May 6,1980, with the Regional Director for Region 21 of theNational Labor Relations Board, resulted in the issuanceof a complaint on June 30, 1980, charging RespondentLocal Union #1010, United Furniture Workers of Amer-ica, AFL-CIO, with violating Section 8(bXl)(A)l of theNational Labor Relations Act, as amended by:1. Failing and refusing to process to arbitration agrievance Herrero filed following his discharge by Leg-gett & Platt because he "engaged in union or other pro-tected concerted activities for the purposes of collective'Sec. 8(bXIXA) of the Act makes it an unfair labor practice for alabor organization or its agents "(I) to restrain or coerce (A) employeesin the exercise of the rights guaranteed in section 7: Provided, That thisparagraph shall not impair the right of a labor organization to prescribeits own rules with respect to the acquisition or retention of membershiptherein.261 NLRB No. 77524 LOCAL UNION #1010bargaining or other mutual aid or protection" and "be-cause of arbitrary, irrelevant, and invidious considera-tion."2. Threatening, on or about November 21, 1979,through Apolinar Espudo, employees to "cause the Em-ployer to discharge employees because they had engagedin union or other protected concerted activities."3. Stating, on or about April 22, 1980, throughEspudo, in a telephone conversation "to an employeethat it would take no further action on his grievance be-cause he had engaged in union or other protected con-certed activities."The case was heard in Los Angeles, California, onFebruary 5, 6, 9, 24, 25, 26, and 27, 1981.Jurisdiction is not in issue, and many of the facts arenot in dispute. Respondent's answer admits that:1. Respondent is a labor organization as defined inSection 2(5) of the Act.22. Apolinar Espudo is a vice president of the Interna-tional Union, United Furniture Workers of America,AFL-CIO, and acts as an agent on behalf of Respondentwithin the meaning of Section 2(13) of the Act.3. Elizario Fresquez is secretary-treasurer of Respond-ent and acts as an agent of Respondent within the mean-ing of the Act.4. All employees employed by the Employer at itsSouth Gate Innerspring Operations, excluding adminis-trative, office, professional, clerical and supervisory per-sonnel, including superintendents, foremen, and assistantforemen, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b)of the Act. 35. Respondent is the collective-bargaining representa-tive of the above-described unit and that on or aboutMay 10, 1979, entered into a collective-bargaining agree-ment with the Employer which would remain in effectuntil May 7, 1982, and from year to year thereafterunless appropriate notice should be given.6. Herrero, an employee in the above-described unit,was discharged on or about April 2, 1980.7. Herrero filed with Respondent a written grievanceconcerning his discharge on or about April 7, 1980.At the hearing it was stipulated that:Leggett & Platt, Inc., is a Missouri corporation en-gaged in the business of manufacturing component partsfor furniture in South Gate, California.During the past 12-month period, it purchased and re-ceived goods valued in excess of $50,000 directly fromsuppliers located outside the State of California. Duringthe past 12-month period, it sold and shipped goodsvalued in excess of S50,000 to customers located outsidethe State of California.Also received by stipulation were three collective-bar-gaining agreements executed by Respondent and the Em-' The complaint alleges that Respondent Local #1010 and the Interna-tional Union. United Furniture Workers of America, AFL-CIO, are bothlabor organizations under the Act.' Members of Local #1010 worked in at least two branch plants ofLeggett & Platt, one on Firestone Boulevard and another one on NadeauAvenue. Gaspar Herrero was employed at the Firestone branch. Espudostated that Leggett & Platt had "approximately five shopl in this area"and that the union had "represented Leggett and Platt in one shop or theother for the last 10 years."ployer for the periods January 10, 1977, through January20, 1980 (G.C. Exh. 3(a)), and May 7, 1979, throughMay 7, 1982 (G.C. Exh. 3(b)).4Eleven witnesses testified, five for the General Coun-sel, three for Respondent and three for the ChargingParty. Two of the witnesses, Herrero and Espudo, wererecalled to testify again. The hearing was complicatedand protracted in part due to the fact that most of thewitnesses required an interpreter. Much of the trial wasconcerned with the following matters or events:1. Respondent Union, by Espudo, and Leggett & Platt,by Robert (Bob) Minski, executed a new collective-bar-gaining agreement (G.C. Exh. 3(b)) in May 1979, al-though a previously executed contract (G.C. Exh. 3(a))was not due to expire until 1980.2. Chief shop steward Francisco Andrade informed agroup of Leggett & Platt employees on or about Novem-ber 11, 1979, that he had learned that the Union and theCompany had executed a new contract in May 1979.3. A union meeting held on November 20, 1979, atwhich chief shop steward Andrade and other Leggett &Platt employees questioned Espudo in a hostile mannerabout taking it upon himself to sign a collective-bargain-ing agreement with the Company in the previous May.4. On November 21, 1979, the day after the angryunion meeting, Espudo visits the Firestone branch ofLeggett & Platt and spoke to Herrero and another em-ployee, Lorenzo Heredia.55. On January 9, 1980, Herrero was given a secondwarning for tardiness.6. At the February 20, 1980, union meeting a Leggett& Platt employees' petition protesting the May 1979 con-tract was presented to Espudo.7. On or about April 2, 1980, Herrero was dischargedby Leggett & Platt, and shop steward Andrade, aftertelephoning union official Fresquez, filed a grievancewith the Company.8. On or about April 14, 1980, the union executiveboard met and, while authorizing Espudo to meet withthe Company concerning Herrero's grievance, votedagainst arbitration.9. On or about April 15, 1980, Espudo, accompaniedby Union Secretary-Treasurer Fresquez, shop stewardAndrade, and Herrero, met with Leggett & Platt officialsand discussed Herrero's grievance in English. Companyofficial DeWilde stated that he would consider thematter and advise the Union of his decision.10. On April 18, 1980, DeWilde sent a memo to theUnion advising that it will not reinstate Herrero (Resp.Exh. 9). (Herrero heard of the decision later when hetalked to Espudo on or about April 22.)Gaspar Herrero was a janitor at Leggett & Platt's Fire-stone plant from May 14, 1979, until April 2, 1980, the' A Spanish version of the 1979-1982 agreemnent (O.C. Exh. 3(c)) wasalso received by stipulation.I Espudo conceded he could have gone to the Firestone plant that daybut denied that he spoke to Heredia in a hostile manner or threatened tospeak to Leggett & Platt official Bob Minski as Andrade. Herrero, andHeredis testified. After considering the whole record, I am persuadedthat Espudo did go to the plant (accompanied by union secretary CynthiaRestrepo) and, after speaking to Herrero and Heredia, threatened tospeak to Minski about the "troublemakers" at the plant.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of his discharge. Up to the time of his discharge hehad been a member of Local #1010.Herrero testified that he had received two warningsfor arriving late to work; one on October 29, 1979, andone on January 9, 1980. He refused to sign the secondwarning, which included a 3-day suspension, because hedid not feel it was correct.6The second warning also in-formed him that he would be terminated if he were lateagain. He testified that he had been late several timesbefore and after the second warning. He said that when-ever he was late he would telephone the Company. Onsome days his supervisor, Brent Mantooth, would allowhim to work after hours. He recalled one occasion afterreceiving the warnings that he was very late arriving atwork but did not receive a reprimand.In November 1979, Herrero and other employees atLeggett & Platt learned that a new contract had beensigned with the Company several months before the ex-isting contract was to expire. On November 11 or 12, anumber of employees gathered during their lunchbreakto discuss the new contract. Francisco Andrade, thechief shop steward for Local #1010, told the employeesthat he was surprised to learn that a new contract hadbeen signed in May 1979 even though the old contractwould not expire until December 1979. Approximately20 employees met again after work to discuss the newcontract.Herrero testified that he attended a regular unionmeeting on or about November 20 at Local #1010'soffice with 20 to 25 other workers. Respondent's busi-ness manager and chief executive, Apolinar Espudo, andother union officials were there. Shop steward Andradeasked Espudo why a new contract had been signedbefore the old contract had expired and why a negotiat-ing committee had not participated in the contract dis-cussion. Espudo replied that at the time of the negotia-tions there had been a danger that Leggett & Plattwould close the plant permanently and that only a fewemployees worked there at the time. Several employeesat the meeting contradicted Espudo. Another employee,Lorenzo Heredia, "reproached" Espudo for not havingobtained higher wages for the employees. Espudo re-sponded sarcastically, "Well, I'm going to get them foryou." Herrero indicated the criticism made Espudo un-comfortable and that Espudo told them they did nothave anything to complain about as they were "illegals."Herrero testified that on the day after the Novemberunion meeting Espudo visited the plant where heworked, accompanied by Cynthia Restrepo, the record-ing secretary for Local #1010. Espudo approached Her-rero carrying a booklet and asked him where Herediacould be found. He then turned to Heredia, who wasnearby, and stated, "Let's see if you have the same ballsas that last night that you want to yell at me at the as-sembly so that now you're going to be without workyou can go request it from me at the office." Accordingto Herrero, Espudo then turned back to him and toldhim that he (Herrero) owed him favors and was one ofthe troublemakers. Espudo told him he was there to' The second warning (G.C. Exh. 4(b)), stated that Herrero was lateone-half hour on January 2, 1-1/2 hours on January 5, and 1-1/4 hourson January 9, 1980.speak to Bob Minski, "boss of the whole factory," inorder to have the troublemakers fired. Herrero then sawhim make two marks in the booklet which contained hisname, Heredia's, and others.'Herrero testified that there were no union meetings ineither December or January. However, in January em-ployees met with Andrade to discuss ways to cancel thecontract. They decided to draw up a petition to take toEspudo in an effort to persuade him to cancel the con-tract. The petition was drawn up in Spanish. At anothermeeting of employees, Andrade gave the petition to Her-rero, who read it aloud to the employees and then passedit around for them to sign.' At the next union meeting inFebruary 1980, which was attended by the majority ofworkers who signed the petition, Espudo, and otherunion officials, Andrade handed the petition to Espudo.Espudo replied that nothing could be done about thecontract. He twice commented that someone who hadbeen his friend was responsible for the contract prob-lems. Herrero asked him to name the person he was re-ferring to, and Espudo named Herrero.On April 2, 1980, Herrero was discharged from his jobat Leggett & Platt by Charles "Chuck" DeWilde, plantmanager at the Company's Firestone facility. On thatmorning Herrero had arrived early but did not clock inuntil after 7 a.m., the starting time, as he had done onother mornings. He testified that he contacted shop ste-ward Andrade the same day and that Andrade wrote upa grievance. Herrero stated that sometime after April 2he called the Union and talked to the Union's secretary-treasurer, Elisario Fresquez, who told him he alreadyknew about Herrero's discharge. Fresquez told Herrerothat he and Espudo would "see what could be done."Andrade handed Herrero's grievance to SupervisorBrent Mantooth at the plant. Soon thereafter, Herreromet with Espudo at the union office to discuss his com-plaint. Herrero said he told Espudo that there were otherworkers who had been late as often as he had and hadnot been disciplined. He also stated that he gave Espudothe names of the employees who were late. Espudo toldhim he would be in contact with the Company.On or about April 16 Respondent Union met withcompany representatives to discuss Herrero's grievance.Present at the meeting were Herrero, Andrade Espudo,Fresquez, DeWilde, Mantooth, and a company officialnamed Adrian, who acted as an interpreter. Before themeeting Espudo and Herrero discussed the defenses thatEspudo was to make on behalf of Herrero. Herrero saidhe had told Espudo that he had been a good worker forthe Company, that other employees had also been tardy,7 Espudo ultimately conceded that he may have been at the plant thatday but denied, equivocally, making any threats, stating that he did notuse "those particular words that were said here." I credit the testimonyof Herrero, who was corroborated by other employee witnesses, overthat given by Espudo.' G.C. Exh. 6(a) is a copy of the original petition bearing signatures ofemployees who worked at the Leggett & Platt plant located on FirestoneBoulevard. An English translation of the petition is in evidence as G.C.Exh. 6(b). Leggett & Platt employees working the Nadeanu plant alsosigned the petition (Resp. Exh. 11). There were three Leggett & Plattbranches at the time of the hearing but four in February 1980, Espudosaid. "One was on Florence and McKinley, the other one on Nadesu, theother one on Firestone., the other one on Azusa."526 LOCAL UNION #1010and that the bus transportation that he used was notalways reliable. Herrero also thought he had toldEspudo that he would sometimes arrive too early topunch in and would thereafter forget to clock in untilafter the starting time. Herrero could not be sure thatEspudo presented his defenses at the meeting with thecompany representatives as he did not understand theEnglish spoken. Herrero stated that he spoke with An-drade after the meeting, but Andrade, like himself, didnot understand English. On or about April 22, Herrerocalled Espudo and learned that DeWilde had decided notto reinstate him. Herrero said that when he remindedEspudo of his pledge to go to arbitration Espudo repliedthat he would not do so because Herrero had causedtrouble over the contract he had signed and he did notwant to use the Union's money on Herrero.Herrero testified that before going to work for Leg-gett & Platt he had been employed at Inter-Royal andlater by Local #1010 as a painter. Herrero indicated thatbefore the dispute developed in November 1979 over thenew contract he had helped the union in its organizingactivities. Also, he said a union election had taken placein April 1979, and that he had campaigned for a KatrinaVasquez, a candidate for the treasurer's position, in op-position to a candidate favored by Espudo.9Francisco Andrade works as a shipping department em-ployee at the Leggett & Platt's Firestone plant. He beganworking there in May 1978 and was currently driving atruck for the Company. He is a shop steward for Local#1010.He testified that he asked Espudo and Elisario Resquezsometime in October or November 1979 for a copy ofthe contract. He received copies of the contract some-time later and distributed them to the other employees.He became aware after reading it that it was a new con-tract because it had a new expiration date on it. Otherworkers asked him why there was a new contract sincethe old one had not yet expired. He and the other em-ployees decided to meet after work to discuss the "situa-tion."Andrade testified that he brought up the subject of thecontract at the Union's November 1979 meeting. Espudotold the employees that he had signed the contract alonebecause the Company was about to close the plant.Espudo told Heredia that he would get Heredia higherwages but stated that the employees had "nothing toclaim as they were all illegal." Andrade testified that hesaw Espudo the following day at the plant and thatEspudo told him he had come to talk to Heredia to "seeif now he has got the pants to yell at me like he yelled atme at the meeting." Andrade testified that Espudo saidhe planned to talk to Company President Bob Minskiabout having the employees who were causing him prob-lems discharged.Andrade testified that in February or March he talkedwith other employees in a liquor store parking lot.'0A' Herrero stated he and others at Leggett & Platt had also filed chargeswith the International Union against Espudo for misconduct in office butthere had been no "positive results."'o Andrade was a credible witness but was uncertain about dates. Hisrecollection as to when certain events occurred conflicted with the testi-mony of other witnesses.petition demanding that the contract be renegotiated andbe voted on was prepared and, after Herrero had read itto them, signed by the employees. Andrade said he madeseveral copies; a copy was sent to the president of theInternational, and a copy was sent to the president of theexecutive board of Local #1010. Thereafter, 20 or 25employees attended the regular union meeting (held inMarch he thought) at which the petition was presentedto Espudo. Andrade testified that Espudo accused Her-rero of betraying his friendship by his participation in thecontract protest.Herrero reported his discharge to Andrade on the dayit occurred. They both concluded, Andrade said, that theCompany was discriminating against Herrero as therewere others who would arrive "pretty late." Andradethen called the Union and spoke to Fresquez, who toldhim he could file a grievance. The grievance was filedthe next day, he thought. Andrade stated that he did notremember talking again to Herrero or to the Companybefore filing the grievance.The Union met with the Company to discuss thegrievance shortly thereafter. Before the meeting, Espudotold Andrade that he planned to tell the Company aboutHerrero's transportation problems. Andrade testified thathe told Espudo that there were other employees whohad been late without being disciplined. Andrade attend-ed the meeting but did not understand what was beingsaid. After Herrero learned that the Company would nottake Herrero back, Andrade went to the union officewith Herrero to ask Espudo to take the case to arbitra-tion. Fresquez told Herrero to come back at anothertime to speak to Espudo, who was not there at the time.Lorenzo Heredia testified that he worked at Leggett &Platt between May 23, 1979, and February 1980. He saidhe was a machine operator and a member of Local#1010 while employed by the Company. He stated thathe was at the November 1979 union meeting whenEspudo was questioned about the new contract he hadsigned. Heredia said he asked Espudo why he had notobtained higher wages, and Espudo answered, in amocking manner, that he would get Heredia a raise"only because it is you." Espudo said lastly, "What areyou arguing for; you are illegal."Heredia stated that the day after the union meeting,November 21, 1979, Espudo came to the plant with asecretary and spoke to him in a hostile manner regardingthe previous night's meeting. Espudo challenged Herediato speak to him again the way he had at the meeting.Heredia continued:After he told me if I had the same balls as the nightbefore to yell at the assembly, that is when he said,you are creating a lot of problems. I am going totalk to Bob Minski to fire you, and that is then headdressed himself to Mr. Herrero.Luis Barquero has been working for Leggett & Plattsince October 9, 1979, in the maintenance department.His work hours are from 7 a.m. to 3:30 p.m., and his su-pervisor is John Kyger. Barquero testified that he re-ceived one written warning for being late, but that hehad been late both before and after the warning without527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing reprimanded. He stated he was present at the park-ing lot meeting when the employees met to discuss thecontract. He said they agreed to draw up a petitionwhich they signed about a month later at the parking lot.According to Barquero, the contents of the petition re-flected the opinion that the contract was invalid becauseit was signed solely by Espudo and opinion that the con-tract was invalid because it was signed solely by Espudoand without the employees' knowledge. Barquero testi-fied that he was at the union meeting when Espudo ac-cused Herrero as being a friend but one "amongst a few"who was causing trouble. Barquero said that Espudo toldthe employees not to be influenced by the few employeeswho were "changing their thinking.""Union Vice President Apolimar "Pino" Espudo testifiedthat he became aware of Herrero's grievance 3 or 4 daysafter Herrero was terminated, around April 7. He said hetold Fresquez to investigate the matter; Fresquez thereaf-ter reported that he had been in contact with the Com-pany, shop steward Andrade, and Herrero in an effort toget Herrero reinstated. Espudo stated that Fresquez se-cured company records pertaining to Herrero's workrecord and was told that the Company would send theUnion an answer to its grievance. A few days later theUnion's executive board met and discussed Herrero's dis-charge. The board approved a motion not to take thegrievance to arbitration. Espudo said he had recommend-ed against arbitration. According to Espudo, the board'sdecision took into account Herrero's previous workrecord at Inter-Royal, where he worked before beingemployed at Leggett & Platt. The executive board au-thorized Espudo only to meet with the Company and at-tempt to persuade it to reinstate Herrero. 12A day or so after the executive board meeting, aroundApril 15, Espudo, Fresquez, Andrade, and Herrero metwith Chuck DeWilde and other company representativesto discuss the grievance filed on behalf of Herrero.Before the meeting began Espudo asked Herrero why hehad been late, if he had been, and if there were otherswho had been late without being disciplined. Herrerotold Espudo of his transportation problems and about thefact that he sometimes arrived early but failed to clock inuntil after starting time. Espudo stated that Herrero didnot know about other employees being late and would"check."'3Espudo testified that he told the Companythat Herrero was a good worker and of Herrero's trans-portation problems. He said he pointed out to the Com-pany that it had trained him and that it should not wastehis talents; also, that Herrero finished his tasks and thatHerrero's job did not require that he be there at a partic-ular time in order for other employees to finish their" Leggett & Platt issued Barquero a warning after he testified for Her-rero at an unemployment hearing following Herrero's termination. Andfrom the testimony of the Company's Firestone branch manager, ChuckDeWilde, it was apparent that the Company suspended Barquero after hetestified in this proceeding." Espudo claimed Herrero had filed a grievance in connection with hisearlier employment at Inter-Royal. Herrero denied it and Respondent didnot produce any record of such grievance.ts Eapudo testified that Herrero did not give him any names untilsometime in April after the meeting was held with company representa-tives. He later testified that Herrero did not give him names until some-time in May.work. Espudo conceded that he did not mention thatother employees may have been late also. Espudo testi-fied that the Company commented at the meeting thatHerrero had already been given a second chance-i.e.,the second warning and suspension and that Herrero wasthen late again.Espudo said he told Herrero of the Company's deci-sion not to reinstate him when they were together in theunion hall. (They could have discussed it over thephone, Espudo said, but he did not remember it.) Espudosaid he told Herrero that he "did not believe that we hadenough to win an arbitration."14Herrero replied toEspudo that he felt the Union should try to find him an-other job. Espudo said he tried to find a job for Herrerobut he conceded he did not refer him to any employerafter the termination by Leggett & Platt.Espudo said he attended the November 1979 unionmeeting at which the employees first expressed their dis-agreement with the new agreement he had signed withLeggett & Platt. He stated that the employees were pri-marily interested in obtaining higher wages and that hetold them he would try to have the contract reopened.He disputed the testimony that Heredia spoke to him atthat meeting. Espudo said he recommended that a nego-tiating committee be formed. A committee was selectedin early 1980, he said, but he claimed he could not getthem to meet with him. He denied saying that he wouldnot help the employees as long as Andrade was shop ste-ward. ' He did indicate that he had explained to the em-ployee union members that Andrade, being a truck-driver, was not always in the shop and "they should lookfor somebody either as an assistant or a chief steward"who could speak better English. Espudo said the con-tract he signed for the employees in May 1979 providedfor a raise, but that after the petition was filed he wasinstrumental in getting the Company to amend the con-tract so as to provide for an additional wage increase inthe second and third year of the contract.Espudo stated that at the Februry 1980 meeting An-drade and the employees presented him with the petition.He denied accusing Herrero of being behind the pro-test. 1'6Espudo said he could have gone to the plant theday after the November 20 union meeting, but he deniedaddressing Heredia in a hostile manner. He indicated thatif he were there it would have been to obtain support fora strike that was occurring at that time at another plant.He denied that he threatened Heredia with the loss of hisjob or that he knew Leggett & Platt official Bob Minskiwell enough to ask him to fire employees for union ac-tivities. 171" According to Herrero, arbitrations are expensive and Local #1010"at that point was not in the best of economic positions."" Uvaldo Soto Najera, a credible witness, testified that Espudo cameto the Leggett & Platt Firestone branch where Najera was employed andspoke to him about organizing a new negotiating committee. Accordingto Najera, when he said he would speak to shop Steward Andrade aboutthe matter, Espudo replied that he (Espudo) did not recognize Andradeas the shop steward.'' Espudo claimed that his relations with Herrero was "great" up untilafter Herrero was discharged by Leggett & Platt'7Espudo undertook to explain on surrebuttal what his relations hadbeen with Minski prior to November 20.528 LOCAL UNION #1010Cynthia Requejo is the recording secretary for theLocal #1010. She testified that she could not find anyrecord of a grievance filed at Inter-Royal on GasparHerrero's behalf or any minutes of an executive boardmeeting where such grievance was discussed.Avelina Marquez began working for the union in Octo-ber 1978 as an International representative. In February1980, she was reassigned to work in Los Angeles andserviced Local #1010. She attended the February unionmeeting when the employees discussed the petition andthe contract that Espudo and the Company signed inMay 1979. She testified that there was a lot of "hostility"between Espudo and the employees. When the workersstated that California law required collective-bargainingagreements to be translated into Spanish, Espudo repliedthat were other laws, such as those prohibiting undocu-mented workers from working, that were not enforced.Marquez testified that Herrero, along with Andrade,was very outspoken at the union meetings. Espudo andFresquez, Marquez said, expressed the view at the unionoffice that Herrero was "behind" the contract protest.Espudo felt particularly betrayed because he had taughtHerrero the skills of union organizing. She said Espudoand Fresquez were "extremely angry" at Herrero. Sherecalled Fresquez had told her with a smile one day thatHerrero had been discharged and that if he filed a griev-ance, they would only "go through the motions" offighting it.On the day that Espudo and Fresquez were to go tospeak to the Company about the grievance, according toMarquez, Espudo stated he had spoken to the "headguy" at Leggett & Platt and had told him they werecoming to discuss the grievance and would be accompa-nied by Andrade and Hernero. He (Espudo) wouldappear to "come down real heavy" on the Company butthe Company could ignore it as it would only be "ashow" for Andrade and Herrero.I'After Herrero was fired, approximately mid-April,Herrero filed charges with the International and Local#1010 concerning Espudo's conduct. A letter and peti-tion were sent to the presidents of the local and of theInternational office. The International president calledthe local to investigate the charges. A neutral committeewas to be organized to hear the charges and render a de-cision. However, she said that no committee was formed,and no hearing was held. According to Marquez,Espudo showed more concern over the charges filedwith the National Labor Relations Board concerning thesigning of the contract (ater dismissed) because "itwould mean the investigation" of "the whole process."She said Espudo was upset when he learned that NLRBattorney Munoz had talked to Fresquez when Espudowas out of town because he (Espudo) had wanted theNLRB to first talk with the Company so the unionwould know what the NLRB was interested in.19't Testifying on surrebuttal, Eapudo denied telling anyone that he hadtold DeWilde that the Union would "just going to go through the mo-tions." He said he never mentioned Herrero's grievance around Marquez."' Fresquez denied talking to any NLRB investigator after chargeswere filed, or telling Marquez that he did.Espudo told the union's executive board, that the con-tract had been signed "incorrectly." Fresquez told her,she said, that "they were considering" renegotiation ofthe contract but that one of the conditions would be thatAndrade would be removed as shop steward. 2Charles "Chuck" DeWilde is plant manager for theFirestone branch of Leggett & Platt. He said he was in-formed by Brent Mantooth, Herrero's foreman, that Her-rero was being terminated for tardiness. DeWilde said hethen approved the termination based on Herrero's at-tendance report." DeWilde said the Company had givenprior warnings to Herrero. The second warning, whichresulted in a 3-day suspension, was based on Herrero's ti-mecard and attendance records that showed he had beenlate four times within a 2-week period in early January1980. DeWilde testified that foremen make the attend-ance records by entering information from timecards onto the attendance forms. He explained that after he re-ceived the grievance he called the Union and told themhe would send them a written answer. He did not re-member discussing the reasons for the discharge with theUnion at that time. He also stated that he received aletter (written in Spanish and translated by a manage-ment representative dated April 11, 1980, requesting ameeting to discuss the grievance. DeWilde also statedthat, when he called the Union to set up a time, Fres-quez seemed surprised and unaware of the letter request-ing a meeting.DeWilde testified that before the meeting he had notdiscussed the grievance with Espudo. Further, he deniedthat Espudo told him the Union was only going to gothrough the motions of defending Herrero at the meet-ing.He said that at the meeting Espudo pointed out Her-rero's transportation problems and length of service withthe Company as well as the fact that Herrero was a goodworker. Three or four days after the meeting DeWildemailed his decision not to reinstate Herrero to the Union.On cross-examination, DeWilde stated that Mantoothshowed him Herrero's attendance records but nothingelse. He also stated that the Company's policy allowsemployees three "tardies" in I month, but that it is not aposted rule. As discipline, the Company gives an oralwarning for the first infraction, a written warning, then asuspension, and finally, termination.DeWilde stated that the Union never asked him toreview the employment records of other employees. Atthe request of an NLRB agent, however, he did reviewthe records of two employees, Patricia Delgado and LuisBarquero. DeWilde said their records "did not indicateany attendance problems at all," on cross-examination heacknowledged that Delgado received a warning for tar-diness and that Barquero received warnings for "exces-m Marquez testified that before an executive board meeting beganEspudo had commented, "in a half-joking manner," with a smile, some-thing like, "what a shame if Andrade would find his car blown up."On cross-examinating Marquez, Respondent pressed the point thatEspudo did not allow her to return to work after she had a baby; also,that he had spoken to her about taking time off during her pregnancy.She impressed me, however, as a forthright and credible witness." DeWilde said the attendance record showed Herrero was tardy fivetimes and absent once in a period of 2 weeks.529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsive tardiness." He stated that none of the employeesever complained to him about any timeclock inaccura-cies.Elizario Fresquez, financial secretary of Local #1010,said he services Leggett & Platt shops, along with otheremployers. He has handled grievances filed by employ-ees, including the one filed by Gaspar Herrero. He saidshop steward Andrade called him about Herrero's dis-charge on or about April 2, and he (Fresquez) told An-drade to file a grievance. Fresquez said he did not learnthat the grievance had been filed, however, until ChuckDeWilde called him on April 7. Fresquez said he wentto the Leggett & Platt plant and picked up a copy of thegrievance from DeWilde as he had not been furnishedwith a copy. Fresquez asked DeWilde why Herrero hadbeen discharged and requested a meeting to discuss it.DeWilde told Fresquez that Herrero had been dis-charged for "excessive absenteeism and tardiness." Fres-quez stated that on the following day DeWilde explainedto him and Andrade what led up to the termination.DeWilde said there had been a verbal warning, a writtenreprimand, and suspension and added:...Then there was another absenteeism that hewas not reprimanded for but he already beenwarned that the next one he would be terminated.Fresquez said he asked DeWilde to change the termina-tion to a suspension but DeWilde refused. Herrerowanted Espudo to handle the grievance but, accordingto Fresquez, Espudo was busy and asked Fresquez to setup another meeting with DeWilde.Fresquez conducted an investigation, looking at papersin Herrero's personnel file but none of the Company'srecords (i.e., timecards or attendance sheets). "I talked toChuck as to what reprimands had been given out andhow did he go about it," Fresquez said. Fresquez report-ed back to Espudo, giving him Herrero's "attendancerecords, his reprimands and the grievance he filed."Fresquez said he told Espudo that Herrero was begin-ning to develop the same attendance problems that hehad at his prior employment. Fresquez stated that hespoke to Herrero about his record and that Herrero didnot deny his lateness, saying only that there were otherswho had a worse record. Espudo did say, according toFresquez, that he would take the grievance to arbitrationif there was a "fighting chance."Fresquez said he was present at the executive boardmeeting around April 15 when it discussed Herrero'sgrievance and decided against arbitration. Espudo rec-ommended against arbitration on the basis of Herrero'swork record at Leggett & Platt, but another member ofthe executive board made the motion not to go to arbi-tration. Espudo said he wanted to get together againwith DeWilde and try to help Herrero. According toFresquez:s DeWilde impresed me as defensive, also vague, and equivocal attimes. Timecards of Herrero, Delgado, and Barquero were offered in sup-port of the General Counsel's and Charging Party's position that Her-rero's discharge for "excessive tartiness" was discriminatory and that acheck of the timecards would have revealed that fact.·..Pino felt, "Well, this guy has always helped usout in one way or another. I'll go in there and see ifI can reinstate him." So. ..Apolinar told Gasparthat we would meet with the Company the follow-ing day, which we did.Fresquez indicated that the executive board discussed thefact that Herrero was getting advice from an outsidegroup, but he claimed that this had not affected the deci-sion not to go to arbitration.Fresquez testified that he attended the meeting be-tween the Union and the Company and gave this ac-count on direct examination on what was said byEspudo:Well, when Pino went in there, he sat down withChuck and Andrade and myself, Gaspar and Brentand Pino started discussing as to the termination,that he felt that the termination was too severe, andhe told them that, you know, due to the circum-stances, the transportation system that we have herein LA is a lousy one due to the fact that he had tocome all the way from downtown LA to SouthGate to work ...Q. Were there any other things mentioned aboutthe termination, that or any other defenses raised?A. No. Just the fact that, you know, Apolinartold him, you know, about the transportation andabout, you know, trying to get the guy to movecloser to work so he could be there on time andAndrade's, you know, promotion that he wanted.Q. Did he mention anything about the fact thatMr. Herrero was a good worker?A. Yes.23Fresquez said DeWilde agreed to reconsider the termina-tion of Herrero, indicating, Fresquez thought, that Her-rero might be reinstated.Fresquez indicated that he and Herrero had beenfriends for some time, from the time they had worked to-gether at Inter-Royal and later up through Herrero's ter-mination in April 1980. Fresquez testified that in 1979 hedid run for secretary-treasurer position in the Union inopposition to Katrina Vasquez, who was supported byHerrero. He agreed that the campaign was a heated one,but he asserted that Espudo remained neutral.In Vaca; et al. v. Sipes, 386 U.S. 171, the SupremeCourt stated that an exclusive bargaining agent has astatutory duty to represent all unit employees in collec-tive bargaining with an employer and in obtaining en-forcement of the resulting collective-bargaining agree-ment. The Court said:Under this doctrine, the exclusive agent's statutoryauthority to represent all members of a designatedunit includes a statutory obligation to serve the in-terests of all members without hostility or discrimi-a Espudo later testified that Andrade asked his help in being promotedto a truckdriver's position at Leggett & Platt around the time of Her-rero's termination, and he (Espudo) thought he spoke to DeWilde aboutthe truckdriver's job for Andrade on the same day Herrero's grievancewas discussed.530 LOCAL UNION #1010nation toward any, to exercise its discretion withcomplete good faith and honesty, and to avoid arbi-trary conduct. Humphrey v. Moore, 375 U.S. at342...."[T]he duty of fair representation can be breached bydiscriminatory inaction in refusing to process a grievanceas well as by active conduct on the part of the union."Local Union No. 12, United Rubber, Cork, Linoleum &Plastic Workers of America, AFL-CIO v. N.LR.B., 368F.2d 12 (5th Cir. 1966), citing Conley v. Gibson, 355 U.S.41 (1957). "However, mere negligence or poor judgmentis insufficient to establish a breach of such duty for ...the Act does not guarantee the quality of representation.." Pacific Coast Utilities Services, Inc., 238 NLRB 599,607 (1978), enfd. 638 F.2d 73 (9th Cir. 1980). A "unionmust necessarily retain a broad degree of discretion inprocessing individual grievances." Local 12, UnitedRubber Workers. supra. Quoting from the SupremeCourt's decision in Ford Motor Company v. Huffman, 345U.S. 330 (1953):Inevitably differences arise in the manner anddegree to which the terms of any negotiated agree-ment affect individual employees and classes of em-ployees. The mere existence of such differencesdoes not make them invalid. The complete satisfac-tion of all who are represented is hardly to be ex-pected. A wide range of reasonableness must be al-lowed a statutory bargaining representative in serv-ing the unit it represents, subject to complete goodfaith and honesty of purpose in the exercise of itsdiscretion.A union has broad authority in negotiating and adminis-tering agreements, "but it is not without limits." Hines, etaL v. Anchor Motor Freight, Inc., 424 U.S. 554 (1976). Aunion, acting as bargaining agent, need not expend its re-sources pursuing a grievance that is clearly frivolous.Buffalo Newspaper Guild, The Local 26, American News-paper Guild, AFL-CIO-CLC (Buffalo Courier Express,Inc.), 220 NLRB 79 (1975). But "the finding of a viola-tion turns not on the merit of the grievance but rather onwhether the union's disposition of the grievance was per-functory or motivated by ill will or other invidious con-siderations." Glass Bottle Blowers Association of the UnitedStates and Canada, AFL-CIO, Local No. 106 (Owens-Illi-nois, Inc.), 240 NLRB 324 (1979).The record depicts Gaspar Herrero as a conscientiousworker who experienced attendance problems primarilydue to the fact that he had to depend on public transpor-tation. He was eventually terminated, ostensibly for "ex-cessive tardiness."The record also reveals that Herrero was a longtimeunion member who had participated in organizing activi-ties and had become well known to union officials, in-cluding Apolinar Espudo, the Union's chief executive.Herrero was involved in the Union's internal politics andhad supported a candidate that Espudo has opposed.Herrero unquestionably aroused the hostility of Re-spondent's officials, Espudo in particular, when he joinedchief shop steward Francisco Andrade and other em-ployees of Leggett & Platt, beginning in November 1979,in protesting the contract that Espudo had prematurelysigned with the Company in the previous May withoutthe knowledge or consent of the union membership.Espudo's comments to the workers as being "illegals" in-dicate that he held a paternalistic attitute toward themand that he did not want to hear any criticism from themabout the union leadership. Herrero's participation in get-ting signatures on the petition protesting the signing ofthe contract served to intensify the hostility betweenEspudo and Herrero. 24I am convinced that the Union's failure to processHerrero's grievance to arbitration was so unreasonableand arbitrary that it breached its duty of fair representa-tion and thereby violated Section 8(bXIXA) of the Act.Espudo indicated a vindictive disposition toward Her-rero on November 21, 1979, when Espudo visited Leg-gett & Platt's Firestone branch and referred to Herreroas a troublemaker. Espudo admitted that he saw Her-rero's name on the employee's protest petition presentedat the February 1980 union meeting. When Herrero wasdischarged by Leggett & Platt in early April 1980, theopportunity arose for Espudo and the Union to rid itselfof the "troublemaker." Espudo assured Herrero's em-ployer that it was not really serious about protestingHerrero's termination-it would just go though the mo-tions at the grievance meeting as a "show" for Herreroand the chief shop steward. Fresquez indicated to Eve-lina Marquez, while she was still employed by theUnion, that he was happy that Herrero was "out now."Respondent's bad faith is also shown by its failure tomake a serious investigation of Herrero's grievance. Al-though Espudo indicated that Fresquez had investigatedHerrero's grievance, it is apparent that no real investiga-tion was ever conducted by Respondent. Frequez' owntestimony indicates, at best, that he was willing to acceptthe Company's word that Herrero had a "lousy attend-ance record" that afforded a basis for terminating Her-rero. Fresquez preferred, he said, to have Herrero's at-tendance record judged "on its own merits," claiming hedid not wish to "get one member against the other."Such "record" only included notations or entries madeby Herrero's supervisor at Leggett & Platt, however,Fresquez was content to accept Leggett & Platt's"record" and readily reported that Herrero was "comingin late" again as he had allegedly done with a previousemployer, Inter-Royal. Fresquez concededly made noexamination of employees' timecards at Leggett & Platt,Inc., to determine whether Herrero's claim of discrimina-tory treatment had any validity. Leggett & Platt officialDeWilde indicated he could not recall any specific con-versation about Herrero prior to the grievance meetingheld on April 16.The record persuades me that the grievance meetingwas, indeed, nothing more than a "show" for Herreroand Andrade. I am also persuaded that the Union's ex-" Respondent's contention that it remained on friendly terms withHerrero and that he expressed no "angry words" toward the union man-agement until well after his discharge by Legge"t & Platt is contrary tothe record. I also reject the notion that Espudo "did not give ... muchattention" to the fact that Herrero's signature was on the petition. Nor doI accept Respondent's suggestion that it was unconcerned "with Her-rero's minimal activities among 25 angry, vocal members."531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDecutive board decided, as recommended by its chief ex-ecutive, Apolinar Espudo, against arbitration of Her-rero's grievance because of its desire to rid itself of a"troublemaker." "I also find that Espudo went to the Firestone branchof Leggett & Platt on or about November 21, 1979, andthreatened to speak to Bob Minski about having Herrero,Lorenzo Heredia, and other "troublemakers"-i.e., Leg-gett & Platt employees who were protesting the signingof the new contract-discharged. The testimony thatHerrero, Andrade, and Heredia gave on this issue wascredible and established a violation of Section 8(b)(1)(A)of the Act as alleged in paragraph 12 of the complaint.Based on the foregoing, I enter the following:CONCLUSIONS OF LAW1. Respondent Local Union #1010, AFL-CIO, is alabor organization as defined in Section 2(5) of the Act.2. Leggett & Platt, Inc., is an employer engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.3. By its failure to process the grievance of GasparHerrero to arbitration, Respondent breached its duty offair representation and thereby violated Section8(bXl)(A) of the Act.4. By threatening certain employees of Leggett &Platt, Inc., that it would speak to an official of their em-ployer about terminating them, Respondent violated Sec-tion 8(b)(1)(A) of the Act.5. Such violations constitute unfair labor practices af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(bXI)(A) of the Act, Ishall recommend that Respondent be ordered to ceaseand desist from such unlawful practices. I further recom-mend that Respondent be ordered to post an appropriatenotice and take affirmative actions in order to effectuatethe policies of the Act.I recommend Respondent be ordered to proceedpromptly with the processing of Herrero's grievancethrough the higher steps in the grievance procedure, in-cluding arbitration. It is possible that it can be deter-mined that Leggett & Platt erred in discharging Herrerowhen it did. It can also be determined that discipline lessthan discharge would be appropriate. In any event, theuncertainty as to Herrero's grievance is a product of Re-spondent's unlawful conduct, and it is appropriate to re-solve the question in favor of the injured party andagainst the wrongdoer. Accordingly, for the purpose ofdetermining an appropriate monetary remedy, I presume2 I credit Herrero's testimony that Espudo stated during a telephoneconverstation "shortly after that meeting" with DeWilde (not necessarilyon April 22, as Respondent insists) that he would not take Herrero'sgrievance to arbitration because of the trouble Herrero had caused overthe contract. Such testimony supports the allegations of par. 13 of thecomplaint, but it also supports the finding that Respondent breached itsduty of fair representation as alleged in par. II of the complaint. A sepa-rate finding that Espudo's statement constituted a separate violation ofthe Act would be cumulative and serve no purpose.Herrero's grievance would be found to be meritoriousand that he would be reinstated. Respondent's backpayliability, of course, is to be limited to the loss Herrerosuffered as a result of its failure to fully process Her-rero's grievance, and Respondent may be able to prevailupon Leggett & Platt to waive the time limit for process-ing of grievances. Accordingly, I recommend that Re-spondent make Herrero whole for any loss of earningshe may have suffered as a result of his discharge by Leg-gett & Platt from the date of his discharge on April 2,1980, until the earlier of the following occurs: Respond-ent secures consideration of Herrero's grievance by Leg-gett & Platt and thereafter pursues it in good faith anddue diligence, or Herrero is reinstated by Leggett &Platt or obtains substantially equivalent employment.26See Henry J. Kaiser Company, 259 NLRB 1 (1981), andcases cited therein; also Service Employees InternationalUnion, Local No. 579, AFL-CIO (Convacare of Decaturd/b/a Beverly Manor Convalescent Center, et al., 229NLRB 692 (1977). Backpay is to be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), with interest thereon as set forth inFlorida Steel Corporation, 231 NLRB 651 (1977). See alsoIsis Plumbing & Heating Co., 138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby make the followingrecommended:ORDER27The Respondent, Local Union #1010, United Furni-ture Workers of America, AFL-CIO, Huntington Park,California, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Restraining or coercing employees in the exerciseof their rights guaranteed by Section 7 of the Act by fail-ing to process a grievance on a fair basis.(b) Causing, or threatening to cause, an employer todischarge or otherwise discriminate against employeesfor engaging in protected concerted activities.(c) Restraining or coercing employees in any like orrelated manner.2. Take the following affirmative action which is nec-essary to effectuate the purposes of the Act:(a) Request Leggett & Platt, Inc., to reinstate GasparHerrero to his previous position and, if the Company re-fuses to do so promptly, pursue the remaining stages of" This remedy should be adequate without requiring Respondent, al-though it has prejudged Herrero's grievance, to pay Herrero's own coun-sel fee at the arbitration proceeding. See Local Union Noa 186, 381, 396467, 542, 372, 871, 898. 952 and 982, affiliates of the International Brother-hood of Teamsters Chauffeurs Warehousemen and Helpers of America andFrank Matultg Secretary-Treasurer, Local Union 396 International Brother-hood of Teamsters Chauffeurn Warehousemen and Helpers of America(United Parcel Service), 220 NLRB 35 (on remand, 1975), and Delco Mo-raine Division, General Motors Corporation, 237 NLRB 1509 (1978).:? In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefirdings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for al1 purposes.532 LOCAL UNION #1010the grievance procedure, including arbitration, in goodfaith and with due diligence.(b) Make Gaspar Herrero whole for any loss of earn-ings he may have suffered as a result of his discharge byLeggett & Pratt, Inc., from April 2, 1980, until such timeas he is reinstated by Leggett & Platt, Inc., or obtainother substantially equivalent employment, or Respond-ent secures consideration of his grievance by such em-ployer and thereafter pursues it with all due diligence,whichever is sooner, together with interest, to be com-puted in the manner set forth in the section of this Deci-sion entitled "The Remedy."(c) Post at its business offices and meeting halls, and atall places where notices to its members and other em-ployees in the bargaining unit are customarily posted,copies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector for Region 21, after being duly signed by an of-ficial of Respondent, shall be posted by it immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material. Respondentshall also sign copies of the notice which the RegionalDirector shall make available for posting by Leggett &Platt, Inc., if it is willing.(d) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps has been taken to comply herewith."2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursu-ant to a Judgment of the United States Cours of Appeals enforcing anOrder of the National Labor Relations Board."533